NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 25 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

EARNEST S. HARRIS,                              No.    18-15422

                Plaintiff-Appellant,            D.C. No. 3:16-cv-01487-JST

 v.
                                                MEMORANDUM*
E. McCUMSEY, Ms.; Senior Librarian, The
Law Library, Pelican Bay State Prison,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                     Jon S. Tigar, District Judge, Presiding

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      California state prisoner Earnest S. Harris appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging an access-to-

courts claim. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Brodheim v. Cry, 584 F.3d 1262, 1267 (9th Cir. 2009). We affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment because Harris failed

to raise a genuine dispute of material fact as to whether he suffered an actual injury

as a result of defendant’s conduct. See Lewis v. Casey, 518 U.S. 343, 353-54

(1996) (setting forth elements of access-to-courts claim and actual injury

requirement).

      We do not consider arguments raised for the first time on appeal. See

Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2